NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3744-20

LEO ADRIAENSSENS
AND LUCIA GUARINI-
ADRIAENSSENS,

          Plaintiffs-Respondents,

v.

JEANETTE JIMENEZ, CIFELLI
& SON GENERAL CONTRACTING,
INC., CRAIG WRIGHT, MD,
JOHN CALLAGHAN, MD,
NORTHLANDS ORTHOPEADIC
INSTITUTE, ALINE DANG, DO,
ST. JOSEPH'S UNIVERSITY
MEDICAL CENTER, MICHAEL
POMPLIANO, MD, AND MATTHEW
J. KRAEUTLER, MD,

          Defendants-Respondents,

and

JAMSHED ZUBERI, MD, ERIC
JESSE HWANG, DO, LOURDES
VERRONE, RN, TERESA MAGRINI,
RN, SUSAN REYES, RN, LATASHA
MIDDLEBROOK, RN, AND
SHANZIDA ALI, RN,
     Defendants-Appellants.
__________________________________

              Argued January 5, 2022 – Decided February 23, 2022

              Before Judges Whipple and Geiger.

              On appeal from an interlocutory order from the
              Superior Court of New Jersey, Law Division, Essex
              County, Docket No. L-6022-20.

              David Donohue argued the cause for appellants (Farkas
              & Donohue, LLC, attorneys; David Donohue, of
              counsel; Robert G. Veech, III, on the briefs).

              Steven I. Greene argued the cause for respondents Leo
              Adriaenssens and Lucia Guarini-Adriaenssens
              (Offices of Steven I. Greene, attorneys; Steven I.
              Green, on the brief).

PER CURIAM

        On November 2, 2018, plaintiff Leo Adriaenssens, fell in Montclair, New Jersey,

and was treated at St. Joseph's University Medical Center (St. Joseph's) in Paterson.

Plaintiffs, collectively Leo and Lucia1 Adriaenssens, sued St. Joseph's and various

doctors and nurses, alleging their negligence, in part from delaying surgery, caused a

deep vein thrombosis in both lower extremities and a bilateral pulmonary embolism,




1
    Lucia asserted a per quod claim.
                                                                                A-3744-20
                                           2
resulting injuries, suffering, and loss of companionship. They filed their original

complaint on September 10, 2020.

       On October 5, 2020, the court advised plaintiffs they must comply with the

Affidavit of Merit (AOM) statute, N.J.S.A. 2A:53A-27, within sixty days of the filing of

an answer to avoid dismissal of the complaint with prejudice. Counsel for defendants St.

Joseph's, Dr. Michael Pompliano, Dr. Matthew J. Kraeutler, Dr. Jamshed Zuberi, and Dr.

Eric Jesse Hwang answered the original complaint on October 13, 2020, and demanded

the AOM for each named defendant. The court sent similar notices after each answer

was filed, and an additional notice with the AOM requirements in red, totaling seven E-

court notices to all counsel of record.

       On December 2, 2020, plaintiffs filed an AOM by Dr. Hervey Sicherman, who is

board-certified in orthopedic surgery. The affidavit was signed on October 8, 2020.

Defendants' counsel wrote to plaintiffs' counsel on December 14, 2020, objecting to the

AOM as to Dr. Zuberi, who is board-certified in general surgery and surgical critical care,

and as to Dr. Hwang, who is board-certified in emergency medicine.

       The court held its only Ferreira2 conference on January 11, 2021, where

defendants raised the AOM issue, asserting that plaintiffs failed to respond within sixty



2
  Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144 (2003). Neither party
provided copies of this conference, detailed its findings, nor argued any errors.
                                                                                    A-3744-20
                                            3
days after defendants' answer, which fell on December 12, 2020. Thus, plaintiffs were

aware of the required AOM as to each named defendant pursuant to N.J.S.A. 2A:53A-

26 to -29 by the Ferreira conference, at the latest.

       On January 18, 2021, plaintiffs filed an amended complaint, naming individual

nurses Lourdes Verrone, RN, Teresa Magrini, RN, Susan Reyes, RN, Latasha

Middlebrook, RN, and Shanzida Ali, RN. Defendants filed their answer to the amended

complaint on January 22, 2021, demanding an AOM as to each named defendant. On

June 2, 2021, defendants moved to dismiss plaintiffs' complaint with prejudice as to Drs.

Zuberi and Hwang, and Nurses Verrone, Magrini, Reyes, Middlebrook, and Ali. The

next day, plaintiff filed an untimely AOM as to just the nurses.

       The parties appeared for oral argument on July 13, 2021. Defendants argued that

because no AOM was served until June 3, 2021, and no exceptional circumstances

applied, a dismissal with prejudice was warranted as to the individually named nurses.

Plaintiffs opposed. Plaintiffs did not object to the motion as it applied to the doctors,

Zuberi and Hwang, the untimeliness of which had already been raised at the January 2021

Ferreira conference.

       Plaintiffs' counsel knew the AOM requirements but asserted, as to the nurses, that

the COVID-19 pandemic impacted his personal practice. Plaintiffs had an expert sign

the AOM as to the nurses, but the affidavit was not sent, and counsel took responsibility


                                                                                  A-3744-20
                                             4
for that omission asserting extraordinary circumstances and that this was an oversight on

a meritorious claim with substantial injuries and ongoing treatment, with no prejudice as

to the defendants as paper discovery was nearly complete and plaintiffs were ready for

depositions scheduled for the previous month.

      The court found:

             [T]hat the plaintiff has demonstrated extraordinary
             circumstances because of COVID-19 and not being in
             the office and the evidence of this is that the Affidavit
             of Merit was filed within one day after the motion to
             dismiss was filed and it's clear that this is a meritorious
             claim that should proceed and the plaintiffs should not
             suffer because of COVID-19 and the circumstances that
             [plaintiffs' counsel] had to overcome and it has just
             shown that since he filed the Affidavit of Merit one day
             after the motion was filed that he has demonstrated
             extraordinary circumstances.

      The court concluded: "[T]he motion is denied and of course the motion

is going to be granted as to the other nurses where there is no opposition." The

court did not specify any "other nurses," nor did it mention the doctors. 3 On

July 14, 2021, the court entered its written order denying the motion to dismiss

the complaint for failing to serve appropriate AOMs as to Nurse Verrone, Nurse




3
  The parties did not object at the time, and the record suggests that the trial
court simply misspoke as to "other nurses" and meant the doctors Zube ri and
Hwang, which was confirmed at oral argument in this appeal.
                                                                                  A-3744-20
                                           5
Magrini, Nurse Reyes, Nurse Middlebrook, and Nurse Ali. This appeal by the

nurse defendants followed.

      Defendants argue the court erred when it found extraordinary

circumstances without evidence that the COVID-19 pandemic actually

prevented plaintiffs' timely service of an AOM. We agree because we do not

find extraordinary circumstances in this case.

      We review de novo the trial court's determination of the motion to dismiss

under Rule 4:6-2(e) and owe no deference to the trial court's legal conclusions.

Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl, P.C., 237

N.J. 91, 108 (2019) (citations omitted). We review a finding of extraordinary

circumstances to excuse noncompliance with the AOM statute de novo. See

A.T. v. Cohen, 231 N.J. 337, 350 (2017).

      In Ferreira, the New Jersey Supreme Court explained the purpose of the

AOM statute:

            The Affidavit of Merit statute was intended to flush out
            insubstantial and meritless claims that have created a
            burden on innocent litigants and detracted from the
            many legitimate claims that require the resources of our
            civil justice system. The statute was not intended to
            encourage gamesmanship or a slavish adherence to
            form over substance. The statute was not intended to
            reward defendants who wait for a default before
            requesting that the plaintiff turn over the affidavit of
            merit.

                                                                          A-3744-20
                                       6
            [Ferreira, 178 N.J. at 154.]

      The AOM statute provides a timeline to meet its requirements:

            In any action for damages for personal injuries,
            wrongful death or property damage resulting from an
            alleged act of malpractice or negligence by a licensed
            person in his profession or occupation, the plaintiff
            shall, within [sixty] days following the date of filing of
            the answer to the complaint by the defendant, provide
            each defendant with an affidavit of an appropriate
            licensed person that there exists a reasonable
            probability that the care, skill or knowledge exercised
            or exhibited in the treatment, practice or work that is
            the subject of the complaint, fell outside acceptable
            professional or occupational standards or treatment
            practices. The court may grant no more than one
            additional period, not to exceed [sixty] days, to file the
            affidavit pursuant to this section, upon finding of good
            cause.

            [N.J.S.A. 2A:53A-27.]

      The Ferreira Court announced a rule applying the purpose of the statute

and its temporal requirements, while comparing two scenarios. 178 N.J. at 154.

            The rule we announce in this case will further the
            fundamental purpose of the Affidavit of Merit statute.
            In a case where the plaintiff has in hand an affidavit
            within the 120-day statutory period and serves the
            affidavit on defense counsel outside that time frame but
            before defense counsel files a motion to dismiss, the
            defendant shall not be permitted to file such a motion
            based on the late arrival of the affidavit. If defense
            counsel files a motion to dismiss after the 120-day
            deadline and before plaintiff has forwarded the

                                                                         A-3744-20
                                           7
              affidavit, the plaintiff should expect that the complaint
              will be dismissed with prejudice provided the doctrines
              of substantial compliance and extraordinary
              circumstances do not apply. That formulation places
              strong incentives on both plaintiffs' and defense
              counsel to act diligently.

              [Ibid. (emphasis added).]

        Our Supreme Court provided judicial omnibus Orders, including deadline

extensions, to address the complications to daily life caused by the COVID-19

pandemic. The seventh judicial omnibus Orders ended the extension to file

AOMs as of July 26, 2020, eleven months prior to the plaintiffs' deadline to

comply in this case. COVID-19 – Seventh Omnibus Ord. on Ct. Operations &

Legal     Prac.,   "Concluding     Certain    General   Extensions;       Continuing

Individualized Adjustments" ¶ 4(b) (July 24, 2020).

        Defendant nurses moved to dismiss the day after the 120-day period

ended, and plaintiffs filed an AOM as to the nurses the following day. Plaintiffs

needed to show substantial compliance or extraordinary circumstances to

overcome the expected dismissal with prejudice. Plaintiffs showed neither.

        Unlike in A.T., 231 N.J. at 349-50, plaintiffs' counsel was experienced in

medical malpractice cases and understood the AOM requirements. The court

held a Ferreira conference, unlike the court in A.T., and sent several e-Courts

notices referencing the timeline to all counsel of record. The court did not hold

                                                                               A-3744-20
                                          8
a separate Ferreira conference as to the nurses, nor provide separate notice.

Multiple conferences were not required, and the Paragon and A.T. courts warn

against relying on the conference schedule to avoid the AOM timeline. Paragon

Contractors, Inc. v. Peachtree Condo. Ass'n, 202 N.J. 415, 426 (2010); A.T., 231

N.J. at 348.

      As to the COVID-19 circumstances, plaintiffs' counsel asserts, as to the

nurses, that COVID-19 impacted his personal practice. Counsel, his assistants,

and his associates had not been in the same location for sixteen months. He

asserted his office closed down, his practiced was disrupted, and scheduling was

turned "upside down."     While challenging for the world and counsel, the

pandemic and remote work was not, standing alone, an ongoing extraordinary

circumstance sufficient to avoid statutory requirements. Although these were

challenging circumstances, plaintiffs did not explain how circumstances from

pandemic challenges created delay in the individual case.

      Instead, plaintiffs' circumstances exhibit and admit attorney inadvertence.

A.T., 231 N.J. at 349. Plaintiffs' counsel admitted the oversight, citing COVID-

19 remote work, without a specific explanation of how COVID-19

extraordinarily impacted timely service of this AOM.




                                                                           A-3744-20
                                       9
      We reverse the denial of the defendant nurses' motion to dismiss and

remand for further proceedings. We do not retain jurisdiction.




                                                                    A-3744-20
                                     10